Order entered January 22, 2020




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-01429-CV

                        IN THE MATTER OF G.O., A JUVENILE

                     On Appeal from the 417th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 417-70001-2019

                                          ORDER
       Before the Court is the State’s First Motion for an Extension of Time to File the State’s

Brief. We GRANT the motion and ORDER that the State’s brief be filed on or before February

12, 2020.


                                                     /s/   LESLIE OSBORNE
                                                           JUSTICE